Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/25/2022 has been entered. Claim 59 is cancelled. Claims 63-66 are new. Claims 43-58 and 60-66 are pending in the application.

Information Disclosure Statement
The information disclosure statements submitted on 06/01/2022 and 06/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 43-58, 60-66 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US 20140201681 A1 hereinafter Mahaffey) in view of Song et al. (US 20130152017 A1 hereinafter Song)

As to independent claim 43, Mahaffey teaches an apparatus comprising at least a processor, and a non-transitory memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the apparatus to: [device with processor and an applications ¶30 "client devices 118-120 is a processor-based device that executes an operating system (e.g., Android, iOS, etc.) and is capable of executing applications"]
cause, via an interface, presentation of a plurality of dynamic icons representing a plurality of items, wherein the plurality of dynamic icons are configured to be selectable by a user; [Fig. 5 illustrates icons with varying size (dynamic) representing apps and are selectable ¶43 "FIG. 5 illustrates the enhancement of displayed icons"]
determine at least one suggested dynamic icon associated with at least one suggested item of the plurality of items, wherein the at least one suggested dynamic icon defines a first visual bias; [determines use of an icon with a bias (size, color etc. ¶59, ¶43-44 " determination is made to decide whether or not an icon is displayed at all.", "differentiate icons, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc."]
temporarily apply a second visual bias to the at least one suggested dynamic icon associated with the at least one suggested item, wherein the second visual bias is different than the first visual bias; and  [context changes over time (temporary) which changes appearance of icons ¶39, ¶41 "modifying the appearance of icons based on usage and context, under an embodiment. As shown in process 400, the system records the times and locations (and frequency) when apps have been used by a user,"] 
Mahaffey does not specifically teach remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition.
However, Song teaches remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition. [removes a second bias (resets size) of icon based on conditions (frequency, predetermined number, screen size) ¶73-75 "resetting the sizes of the icons by reflecting a frequency of use"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon interface disclosed by Mahaffey by incorporating the remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition disclosed by Song because both techniques address the same field of altering icons and by incorporating Song into Mahaffey improves the user interface allowing the user more rapid and instinctive selections [Song ¶5-6]

As to dependent claim 44, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein the computer instructions are configured to cause the apparatus to receive a selection indication of a first dynamic icon of the plurality of dynamic icons associated with one item of the plurality of items, [Mahaffey usage ¶31 "regarding usage of the device (e.g., location, communication means, times of use, etc.) and the applications (e.g., usage frequency, duration, etc.)"]
wherein the temporarily applying the second visual bias occurs in response to the selection indication. [Mahaffey usage determines how to display ¶31 " (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application"]

As to dependent claim 45, the rejection of claim 44 is incorporated.  Mahaffey and Song further teach wherein the first dynamic icon and the at least one suggested dynamic icon are simultaneously presented via the interface during receipt of the selection indication and while the visual bias is applied. [Mahaffey Fig. 7 illustrates icons with suggested icons on GUI receiving use ¶31]

As to dependent claim 46, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein the predetermined condition is a predetermined duration.  [Song predetermined period of time (condition)  ¶16 " the icon may be enlarged and displayed on the screen for a predetermined period of time or a color of the icon is changed on the screen”]

As to dependent claim 47, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein the predetermined condition is a selection of one or more of the plurality of dynamic icons. [Mahaffey conditions based on selections ¶46]

As to dependent claim 48, the rejection of claim 47 is incorporated.  Mahaffey and Song further teach wherein the selection of the one or more of the plurality of dynamic icons is the selection of a second dynamic icon other than the at least one suggested dynamic icon.  [Mahaffey select icons including not fit elements ¶43 "the icons for critical or user selected applications. If all available icons or graphical elements do not fit or are cannot be displayed on the home screen, one or more other screens may need to display these icons and are typically accessed by the user scrolling or flipping screens."]

As to dependent claim 49, the rejection of claim 47 is incorporated.  Mahaffey and Song further teach wherein the selection of the one or more of the plurality of dynamic icons is the selection of one of the at least one suggested dynamic icon. [Mahaffey select from enlarged or suggested icons Fig. 5/7 ¶54 "app icons within can be used to launch apps"]

As to dependent claim 50, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein the predetermined condition is a termination of a transaction associated with the user. [Mahaffey crashing (terminates app transaction) ¶65 "certain applications may be suggested based on conditions such as battery usage, network usage, susceptibility to crash"]

As to dependent claim 51, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein determining the at least one suggested dynamic icon is based on transaction data associated with the at least one suggested item. [Mahaffey usage of application (transactions with app) ¶31]

As to dependent claim 52, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein temporarily applying the second visual bias comprises emphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey share infrequent use emphasized via a folder, or location as in Fig. 14 ¶78, ¶47 ""infrequently used" folder "]

As to dependent claim 53, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein temporarily applying the second visual bias comprises applying a visual indicator to the at least one suggested dynamic icon. [Mahaffey count value indicator on icon ¶55, Fig. 7 706]

As to dependent claim 54, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein temporarily applying the second visual bias comprises highlighting, shading, or flashing of the at least one suggested dynamic icon. [Mahaffey visual efficts such as colors and flashing Fig. 5 (G-H) illustate highlight and shade ¶43 "Various different visual effects can be used to differentiate icons, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.)"]

As to dependent claim 55, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein removing the second visual bias comprises removing a visual indication from the at least on suggested dynamic icon; or  [Song removes a second bias (resets size) of icon based on conditions (frequency, predetermined number, screen size) ¶73-75 "resetting the sizes of the icons by reflecting a frequency of use"]wherein removing the second visual bias comprises deemphasizing a common feature shared by the plurality of dynamic icons. [Song removes a second bias (resets size) of icon based on conditions (frequency, predetermined number, screen size) ¶73-75 "resetting the sizes of the icons by reflecting a frequency of use"]

As to independent claim 56, Mahaffey teaches a method comprising: 
causing, via an interface, presentation of a plurality of dynamic icons representing a plurality of items, wherein the plurality of dynamic icons are configured to be selectable by a user; [Fig. 5 illustrates icons with varying size (dynamic) representing apps and are selectable ¶43 "FIG. 5 illustrates the enhancement of displayed icons"]
determining, via a processor, at least one suggested dynamic icon associated with at least one suggested item of the plurality of items, wherein the at least one suggested dynamic icon defines a first visual bias; [determines use of an icon with a bias (size, color etc. ¶59, ¶43-44 " determination is made to decide whether or not an icon is displayed at all.", "differentiate icons, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc."]
temporarily applying a second visual bias to the at least one suggested dynamic icon associated with the at least one suggested item, wherein the second visual bias is different than the first visual bias; and [context changes over time (temporary) which changes appearance of icons ¶39, ¶41 "modifying the appearance of icons based on usage and context, under an embodiment. As shown in process 400, the system records the times and locations (and frequency) when apps have been used by a user,"]
Mahaffey does not specifically teach remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition.
However, Song teaches remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition. [removes a second bias (resets size) of icon based on conditions (frequency, predetermined number, screen size) ¶73-75 "resetting the sizes of the icons by reflecting a frequency of use"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon interface disclosed by Mahaffey by incorporating the remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition disclosed by Song because both techniques address the same field of altering icons and by incorporating Song into Mahaffey improves the user interface allowing the user more rapid and instinctive selections [Song ¶5-6]

As to dependent claim 57, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach further comprising receiving a selection indication of a first dynamic icon of the plurality of dynamic icons associated with one item of the plurality of items, [Mahaffey usage ¶31 "regarding usage of the device (e.g., location, communication means, times of use, etc.) and the applications (e.g., usage frequency, duration, etc.)"] wherein the temporarily applying the second visual bias occurs in response to the selection indication, [Mahaffey usage determines how to display ¶31 " (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application"]
wherein the first dynamic icon and the at least one suggested dynamic icon are simultaneously presented via the interface during receipt of the selection indication and while the visual bias is applied. [Mahaffey Fig. 7 illustrates icons with suggested icons on GUI receiving use ¶31]

As to dependent claim 58, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach wherein the predetermined condition is a predetermined duration, [Song predetermined period of time (condition)  ¶16 " the icon may be enlarged and displayed on the screen for a predetermined period of time or a color of the icon is changed on the screen”] a selection of one or more of the plurality of dynamic icons, or a termination of a transaction associated with the user. [Mahaffey crashing (terminates app transaction) ¶65 "certain applications may be suggested based on conditions such as battery usage, network usage, susceptibility to crash"]

As to dependent claim 60, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach wherein temporarily applying the second visual bias comprises emphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey share infrequent use emphasized via a folder, or location as in Fig. 14 ¶78, ¶47 ""infrequently used" folder "]

As to dependent claim 61, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach wherein temporarily applying the second visual bias comprises applying a visual indicator to the at least one suggested dynamic icon. [Mahaffey count value indicator on icon ¶55, Fig. 7 706]

As to dependent claim 62, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach wherein removing the second visual bias comprises removing a visual indication from the at least one suggested dynamic icon; or [Song resets icon (bias) ¶73-75] wherein removing the second visual bias comprises deemphasizing a common feature shared by the plurality of dynamic icons. [Mahaffey ¶45 " Icons can also be de-emphasized or reduced (minimized) relative to the other icons"]

As to dependent claim 63, the rejection of claim 56 is incorporated.  Mahaffey and Song further teach wherein the selection of the one or more of the plurality of dynamic icons is the selection of a second dynamic icon other than the at least one suggested dynamic icon.  [Mahaffey select icons including not fit elements ¶43 "the icons for critical or user selected applications. If all available icons or graphical elements do not fit or are cannot be displayed on the home screen, one or more other screens may need to display these icons and are typically accessed by the user scrolling or flipping screens."]

As to dependent claim 64, the rejection of claim 47 is incorporated.  Mahaffey and Song further teach wherein the second visual bias is temporarily applied to the at least one suggested dynamic icon in response to a first selection indication associated with one or more of the plurality of dynamic icons.  [Mahaffey usage (selections) determines how to display ¶31 " (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application"]

As to dependent claim 65, the rejection of claim 43 is incorporated.  Mahaffey and Song further teach wherein the second visual bias is temporarily applied to the at least one suggested dynamic icon in response to a first predetermined condition.  [Song applies until reset based on conditions like use ¶8 "changing of the external appearance of the at least one icon on the screen may be performed after accumulating the frequencies of use"]

As to dependent claim 66, the rejection of claim 65 is incorporated.  Mahaffey and Song further teach wherein the first predetermined condition is a first selection indication associated with one or more of the plurality of dynamic icons. [Mahaffey usage determines how to display ¶31 " (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application"]

Response to Arguments
Applicant's arguments filed 06/23/2022. In the remark, applicant argues that: 	
(1) Mahaffey and Patel fail to teach " remove the second visual bias from the at least one suggested dynamic icon by reverting to the first visual bias of the at least one suggested dynamic icon based on the occurrence of a predetermined condition." as recited in amended claim 1. 

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Mahaffeyin view of Song set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Koo et al. (US 20130311920 A1) teaches changing the size of the icons displayed in response to that a second touch input (see ¶9)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143